Wallace, J.
The question in those cases is whether, under the local prejudice clause of the act of March 8, 1887, the matter in dispute must exceed in amount the sum of <$2,000 to entitle the defendant to remove the suit from a state court. This question has been considered in several of the circuits, with a diversity of opinion as to the true construction of the clause. My own views accord with those expressed by Mr. Justice Hablan in Malone v. Railroad Co., 35 Fed. Rep. 625, and it is unnecessary to reiterate his reasons for the conclusion reached. I think it was the intention of congress to place the right of removal for local prejudice upon the jurisdictional basis of all other removable controversies, discriminating in favor of the defendant only as to the time of making the application, and permitting a single defendant to remove. The motion to remand is granted.